                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:20-CV-037-RJC-DCK

PAUL BORDE,                                         )
                                                    )
                    Petitioner,                     )
                                                    )
   v.                                               )                 ORDER
                                                    )
RETAIL CREDIT AND CAPITAL                           )
CORPORATION,                                        )
                                                    )
                  Respondent.                       )


        THIS MATTER IS BEFORE THE COURT on Petitioner’s “Motion To Seal”

(Document No. 2) filed January 17, 2020. This motion has been referred to the undersigned

Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having

carefully considered the motion and the record, the undersigned will grant the motion.

        A party who seeks to seal any pleading must comply with the Local Rules of this Court.

Local Civil Rule(“LCvR”) 6.1 provides in relevant part as follows:

        LCvR. 6.1     SEALED FILINGS AND PUBLIC ACCESS.

               (a)     Scope of Rule. To further openness in civil case
               proceedings, there is a presumption under applicable common law
               and the First Amendment that materials filed in this Court will be
               filed unsealed. This Rule governs any party’s request to seal, or
               otherwise restrict public access to, any materials filed with the
               Court or used in connection with judicial decision- making. As
               used in this Rule, “materials” includes pleadings and documents of
               any nature and in any medium or format.

               (b)     Filing under Seal. No materials may be filed under seal
               except by Court order, pursuant to a statute, or in accordance with
               a previously entered Rule 26(e) protective order.

               (c)     Motion to Seal or Otherwise Restrict Public Access. A
               party’s request to file materials under seal must be made by formal
               motion, separate from the motion or other pleading sought to be
               sealed, pursuant to LCvR 7.1. Such motion must be filed
               electronically under the designation “Motion to Seal.” The motion
               must set forth:

                      (1)     A non-confidential description of the
                      material sought to be sealed;
                      (2)     A statement indicating why sealing is
                      necessary and why there are no alternatives to filing
                      under seal;
                      (3)     Unless permanent sealing is sought, a
                      statement indicating how long the party seeks to
                      have the material maintained under seal and how
                      the matter is to be handled upon unsealing; and
                      (4)     Supporting statutes, case law, or other
                      authority.

Local Rule 6.1.

       Having considered the factors provided in Local Rule 6.1(c), and noting that Respondent

has failed to file a timely response, the Court will grant the motion to seal. Noting that the time

for public response has not run to this motion, the Court will consider any objection to this Order

from non-parties as an objection to the motion, requiring no additional burden for any non-party

under the Federal Rules of Civil Procedure. See Local Rule 6.1(e).

       IT IS, THEREFORE, ORDERED that Petitioner’s “Motion to Seal” (Document No. 2)

is GRANTED. Petitioner may file the parties’ Settlement Agreement under seal.


                                           Signed: February 3, 2020




                                                 2
